Citation Nr: 0520152	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-10 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a pelvic bone 
disability.

3.  Entitlement to a rating higher than 30 percent for 
service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from June 1992 
to January 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 RO decision which, in pertinent part, 
denied service connection for a back disability and a pelvic 
bone disability, and granted service connection and an 
initial 10 percent rating for migraine headaches.  In 
December 2002, the RO granted an increased rating of 30 
percent for migraine headaches, effective from the February 
23, 2001 date of service connection for the condition.  The 
veteran continues to appeal for a higher rating for this 
condition.  In April 2005, the veteran testified at a Travel 
Board hearing before the undersigned member of the Board.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to her claims for service connection and 
an increased rating.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Thus, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.

Additionally, the Board notes that in documents submitted in 
December 2004, the veteran appears to have raised a new claim 
for compensation in connection with vascular surgery 
performed in December 2004.  As this matter has not been 
previously considered by the RO, it is hereby referred to the 
RO for initial adjudication.




REMAND

The veteran seeks service connection for a back disability 
and a pelvic bone disability, and a rating higher than 30 
percent for migraine headaches.  

At her hearing before the Board in April 2005, and in 
documentation submitted in January 2005, the veteran 
identified pertinent medical treatment received from various 
medical providers and medical facilities regarding the 
conditions at issue.  Review of the claims file indicates 
that not all of the identified records appear to have been 
associated with the claims file.  These include records from 
Drs. Gorcheck, Loe, Bromei, and Barrett, and from St. Mary's 
Hospital in Long Beach, California and Memorial Hermann's 
Southwest Wellness Center in Houston, Texas.  As decisions of 
the Board must be based on all of the evidence that is known 
to be available, such medical treatment records should be 
obtained prior to further adjudication of the claims.  38 
U.S.C.A. § 5103(A) (West 2002).  

Accordingly, this matter is hereby REMANDED for the following 
actions: 

1.  Ask the veteran to identify all 
sources of VA and non-VA treatment for a 
back disability, a pelvic bone diability, 
and migraine headaches following her 
separation from service in 1997.  Obtain 
copies of the related medical records 
which are not already associated with the 
claims file, to specifically include but 
not limited to records from Drs. 
Gorcheck, Loe, Bromei, and Barrett, and 
from St. Mary's Hospital in Long Beach, 
California and Memorial Hermann's 
Southwest Wellness Center in Houston, 
Texas.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, 
readjudicate the claims for service 
connection and an increased rating in 
light of all pertinent evidence and legal 
authority, to specifically include all 
evidence submitted since the most recent 
supplemental statement of the case 
(SSOC).

3.  If any benefit sought on appeal 
remains denied, furnish the veteran and 
her representative an appropriate SSOC 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




